DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2022.
Applicant’s election without traverse of Group I in the reply filed on 8/26/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “insufficient capacity ” from “the mechanical compressor and the bleed air conduit are configured and sized to have insufficient capacity during selected operating conditions of the ECS” in claim 10 is a relative term which renders the claim indefinite. The term “insufficient capacity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The remaining claims are rejected based on their dependency from a claim that has been rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRESSER EP1386837 in view of Stieger et al. US 10,450,074 B2 and evidentiary reference DEROUINEAU et al. US 2008/0264084 Al.
	Re claim 1, KRESSER teach an environmental control system (fig 4), comprising: an ambient air conduit (fig 4 air inlet into C1) and a bleed air conduit (bleed air inlet to FCV/SOV); an electric compressor (C1 and column 8, para 50) connected to the ambient air conduit; a mechanical compressor (C2) connected to the electric compressor (via SOV1), the electric compressor supported for rotation independent of the mechanical compressor (figs); and a turbine (T1) operatively connected to the mechanical compressor, the turbine connected to both the ambient air conduit and the bleed air conduit to provide conditioned air to a conditioned air conduit (fig 4, conduit to cabin).
KRESSER fail to teach the electric compressor.
Stieger et al. teach an electric compressor (col 8 lines 55-67 noting the generator/motor connected to the compressor, see para 50 of primary reference is electric and thus the compressor is considered electric) to generate power from a gas turbine (noting evidentiary reference DEROUINEAU et al. teach it is known how one connects an electric motor to a compressor).
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to include details electric compressor as taught by Stieger et al. in the KRESSER invention in order to advantageously allow for a control system includes a compressor
driveable by power provided by the auxiliary gas turbine engine.
	Re claim 2, KRESSER teach an electric compressor bypass valve  (SOV1) connecting the ambient air conduit to the mechanical compressor.
	Re claim 3, KRESSER teach an electric compressor isolation valve  (SOV1) connecting the electric compressor to the mechanical compressor.
	Re claim 4, KRESSER teach a bleed air valve (annotated fig) connected by the bleed air conduit to the turbine.

    PNG
    media_image1.png
    311
    590
    media_image1.png
    Greyscale

	Re claim 5, KRESSER teach a primary heat exchanger connecting the bleed air conduit to the turbine (PHX); a secondary heat exchanger connecting the mechanical compressor to the conditioned air conduit (MHX); and a heat exchanger interconnect valve (BPV2) connecting the secondary heat exchanger to the primary heat exchanger.
Re claim 6, KRESSER teach a heat exchanger interconnect valve (BPV2) connected to the mechanical compressor; and a re-heater/condenser/water separator subsystem (either WE fig 4) connected to the mechanical compressor by the heat exchanger interconnect valve (fig 4).
Re claim 7, KRESSER teach the turbine is a first turbine and further comprising: a second turbine (T2) with an inlet and an outlet operatively connected to the mechanical compressor, the outlet of the second turbine connected to the conditioned air conduit (fig 4); a re-heater/condenser/water separator subsystem connecting the first turbine to the inlet of the second turbine (WE and REH system fig 4); and a turbine interconnect valve interconnecting the first turbine to the inlet of the second turbine through the re-heater/condenser/water separator subsystem.
Re claim 8, KRESSER teach the turbine is a first turbine having an inlet and an outlet, the environmental control system further comprising: a second turbine (T2) connecting the outlet of the first turbine with the conditioned air conduit; and a second turbine bypass valve (BPV2) connecting the outlet of the first turbine to the conditioned air conduit, wherein the second turbine bypass valve is connected in parallel with the second turbine between the outlet of the first turbine and the conditioned air conduit (fig 4).
Re claim 9, KRESSER teach a mechanical compressor drive shaft operably connecting the turbine to the mechanical compressor (fig 4).
Stieger et al. teach an electric compressor drive shaft operably connecting an electric motor to the electric compressor (col 8 lines 55-67 noting the generator/motor connected to the compressor, see para 50 of primary reference is electric and thus the compressor is considered electric) to generate power from a gas turbine.
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to include details electric compressor as taught by Stieger et al. in the KRESSER invention in order to advantageously allow for a control system includes a compressor
driveable by power provided by the auxiliary gas turbine engine.
Re claim 10, KRESSER teach the mechanical compressor and the bleed air conduit are configured and sized to have insufficient capacity during selected operating conditions of the ECS, wherein the ambient air conduit is configured and sized to provide the additional capacity needed during the selected operating conditions (noting two conduits having a size and intake air during operation meet the broad limitations of the claim, fig 4, see the rejection of claim 1, also note different modes of operation paras 62, 71).

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRESSER EP1386837 in view of Stieger et al. US 10,450,074 B2 further in view of Dong US 10534359 B2 and evidentiary reference DEROUINEAU et al. US 2008/0264084 Al.
Re claim 11, KRESSER teach select one of (noting that a selection of one mode does not preclude the operation of another mode due to the broad limitations of the claim, such that the selection of mode c does not preclude the concurrent operation of mode a along with selected mode c) (a) an ambient air-only mode (bleed air from engine mixing at point X, fig 4, and/or para 75), (b) a single-compressor bleed air and ambient air mode (para 44 or when alternative of para 67 only one compression stage is operating, para 68 ), (c) a dual-compressor bleed air and ambient air mode (para 67, dual compression mode) and generate the conditioned air using the selected mode (noting cabin conditioned air is generated during the multitude of mode selection , para 29, 37, 45, 48, 51, 57, 63).
KRESSER, as modified, fail to teach the details of the controller.
	KRESSER, as modified, fail to teach the details of the controller fail to explicitly teach details of the controller although controllers with memory are well known in the art.
Dong teach a controller (ECS) operatively connected to the electric compressor and responsive to instructions recorded on a memory (144, 146, 142, “programs” col 5 line 26) to: select one of (a) an ambient air-only mode , (b) a single-compressor bleed air and ambient air mode, and (c) a dual-compressor bleed air and ambient air mode; and generate the conditioned air using the selected mode (noting the controller and memory of the secondary reference are used to operate the system of the primary reference in the instant combination) to provide a computer with programmable instructions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the controller as taught by Dong in the KRESSER, as modified,  invention in order to advantageously allow for a flight cabin with control to be implemented during flight as is known in the art.
	Re claim 12, KRESSER teach  wherein the electric compressor is in fluid communication with the mechanical compressor in the ambient air-only mode (noting the system is fluidically connected, and a modes operation does not preclude the fluid connection from occurring, see KRESSER figs and the rejection of claim 11).
	Re claim 13, KRESSER teach the electric compressor is fluidly separated from the mechanical compressor in the single- compressor bleed air and ambient air mode (see the rejection of claim 11, noting only one compressor is operating and thus not in dual compressor mode and thus fluidically isolated from one another).
Re claim 14, KRESSER teach the mechanical compressor is in fluid communication with the electric compressor in the dual- compressor bleed air and ambient air mode (see the rejection of claim 11, noting only both compressors are operating in dual compressor mode).
Re claim 15, KRESSER teach select one of (a) an ambient air-only mode, (b) a single-compressor bleed air and ambient air mode, and (c) a dual-compressor bleed air and ambient air mode; and generate conditioned air using an environmental control system (see the rejection of claim 11), but fail to teach the ECS of claim 1. 
KRESSER , as modified by Stieger et al. teach an environmental control system (ECS) as recited claim 1 (see the rejection of claim 1) to generate power from a gas turbine (noting evidentiary reference DEROUINEAU et al. teach it is known how one connects an electric motor to a compressor).
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to include details of the ECS of claim 1 as taught by KRESSER, as modified, invention in order to advantageously allow for a control system includes a compressor
driveable by power provided by the auxiliary gas turbine engine.
KRESSER, as modified, fail to teach the details of the controller fail to explicitly teach details of the controller although controllers with memory are well known in the art.
Dong teach a computer program product recorded on a non-transitory machine-readable medium having instructions recorded on a medium that, when read by a processor, cause the processor (144, 146, 142, “programs” col 5 line 26) to provide a computer with programmable instructions.
When combined, the instant combination teach a computer program product recorded on a non-transitory machine-readable medium having instructions recorded on a medium that, when read by a processor, cause the processor to: select one of (a) an ambient air-only mode, (b) a single-compressor bleed air and ambient air mode, and (c) a dual-compressor bleed air and ambient air mode; and generate conditioned air using an environmental control system (ECS) as recited claim 1 using the selected mode, wherein the electric compressor is in fluid communication with the mechanical compressor in the ambient air-only mode, wherein the electric compressor is fluidly separated from the mechanical compressor in the single-compressor bleed air and ambient air mode, and wherein the mechanical compressor is in fluid communication with the electric compressor in the dual-compressor bleed air and ambient air mode (noting the controller and memory of the secondary reference are used to operate the system of the primary reference in the instant combination).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the controller as taught by Dong in the KRESSER, as modified,  invention in order to advantageously allow for a flight cabin with control to be implemented during flight as is known in the art.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sauterleute US 6519969 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763